EXHIBIT 10.4

 

LOCKUP AGREEMENT

 

This AGREEMENT (the "Agreement") is made as of the 16th day of July, 2015, by
Andrew McKinnon ("Holder"), maintaining an address at Box 730-411-Brink Street,
Ashcroft BC, V0K 1A0, in connection with his ownership of shares of IRONWOOD
GOLD CORP., a corporation amalgamated pursuant to the laws of the Province of
Ontario (the "Company").

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Securities Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:

 

1. Background.

 

a. Holder is the direct or indirect beneficial owner of the amount of shares of
the Common Stock and Common Stock Equivalents as set forth on the signature page
hereto and which hereafter may be acquired by Holder ("Restricted Securities").
"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

b. Holder acknowledges that the Company has entered into or will enter into at
or about the date hereof agreements (each a "Securities Purchase Agreement")
with purchasers ("Purchasers") to the Company's Notes and Warrants. Holder
understands that, as a condition to proceeding with the sale of the Securities
pursuant to the Securities Purchase Agreement, the Purchasers have required, and
the Company has agreed to obtain on behalf of the Purchasers, an agreement from
the Holder, in the event the Note is converted in whole or in part, to refrain
from selling any Restricted Securities from the date of the Securities Purchase
Agreement until the earlier of (the "Restriction Period") (i) 9 months after the
Initial Closing Date, and (ii) no Notes or Warrants are outstanding.

 

2. Sale Restriction.

 

a. Holder hereby agrees that during the Restriction Period, the Holder will not
sell, transfer or otherwise dispose of any shares of Restricted Securities or
other rights to purchase shares of Common Stock or any other security of the
Company which Holder owns or has a right to acquire as of the date hereof or
during the Restriction Period, other than in connection with an offer made to
all stockholders of the Company in connection with merger, consolidation or
similar transaction involving the Company or as permitted pursuant to Section
2(c) of this Agreement. Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock, Common Stock Equivalents or other securities
of the Company held by or issuable to the Holder in violation of this Agreement.
The Company agrees not to allow to occur any transaction inconsistent with this
Agreement.

 

  1

 

 

b. Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into Common Stock during the Restriction
Period at a price that is lower than the Conversion Price will be subject to the
provisions of this Agreement.

 

c. Notwithstanding anything contained herein to the contrary, the Holder may
transfer, sell or otherwise dispose of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock: (1)
to any member of the immediate family of the undersigned; (2) to any trust or
other entity owned by or maintained for the direct or indirect benefit of the
undersigned or any one or more members of the immediate family of the
undersigned; (3) to any corporation, partnership, limited liability company or
other entity all of the beneficial ownership interests of which are held by the
undersigned or one or more immediate family members of the undersigned; (4) by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
undersigned; (5) pledges by the Holder of the Restricted Securities as security
for bona fide indebtedness of the Holder; (6) transfers made pursuant to a bona
fide take-over bid made to all holders of common shares of the Company or a
similar acquisition transaction provided that in the event that the take-over or
acquisition transaction is not completed, any securities shall remain subject to
the restrictions contained in this Agreement; or (7) in open market sales at a
per share price equal or greater to 200% of the Conversion Price in effect on
the trade date of such sale; provided that, prior to completing any transfer
described in clauses (1) through (5), the proposed transferee shall execute and
deliver to the Company an agreement reasonably satisfactory to the Company
pursuant to which such transferee will agree to receive and hold such shares of
Common Stock (or securities convertible into or exchangeable or exercisable for
Common Stock) subject to the provisions of this Agreement. As used in this
paragraph, the term "immediate family member" means any child, parent, father,
mother, brother or sister of the undersigned, whether such relationship is by
blood, marriage or adoption. For the avoidance of doubt, nothing contained
herein shall restrict the ability of the undersigned to purchase shares of
Common Stock on the open market or to exercise any option to purchase shares of
Common Stock granted under any benefit plan of the Company.

 

3. Miscellaneous.

 

a. At any time, and from time to time, after the signing of this Agreement,
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Purchasers to carry out the intent and purposes of
this Agreement.

 

b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The Holder and Company hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by jury.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Notices hereunder shall be given in the same manner as set forth in the
Securities Purchase Agreement. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.

 

  2

 

 

c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.

 

d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.

 

e. This Agreement may be signed and delivered by facsimile or electronically and
such facsimile or electronically signed and delivered Agreement shall be
enforceable.

 

f. The Holder and Company acknowledge that this Agreement is being entered into
for the benefit of the Purchasers who are parties to the Securities Purchase
Agreement and who are hereby made third party beneficiaries of this Agreement.
This Agreement may be enforced by the Purchasers and may not be amended without
the consent of the requisite amount of Purchasers in the manner described in the
Securities Purchase Agreement, which consent may be withheld for any reason.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

  3

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.

 





 

 

HOLDER:

 

 

 

 

 

 

/s/ Andrew McKinnon

 

 

 

(Signature of Holder)

 

 

 

 

 

 

 

 

 

 

(Andrew McKinnon) 

 



 



Number of Shares of Common Stock directly owned by Holder: 9,000,000

 

Number of Shares of Common Stock Equivalents directly owned by Holder: 750,000

Consisting of Options at $.18 per shares pursuant to an employment agreement.

 

Number of Shares of Common Stock beneficially owned by Holder:
____________________+

 

Presently held as follows:
________________________________________________________

 

____________________________________________________________________________

 

Number of Shares of Common Stock Equivalents beneficially owned by Holder:
_____________

 

Consisting of __________________________________________________________________

 

_____________________________________________________________________________

 

 





COMPANY:

 

IRONWOOD GOLD CORP.

 

By:

/s/ Andrew McKinnon

 

Andrew McKinnon, CEO



 

 

4

--------------------------------------------------------------------------------

 